Per curiam.
On February 16, 1988, Jim L. Wilson was suspended from the practice of law following his conviction of crimes involving moral turpitude, and pending the disposition of his appeal from those convictions and sentences.
It appearing that the convictions now have been affirmed by the United States Court of Appeals for the Eleventh Circuit, it is ordered that Jim L. Wilson be disbarred.

All the Justices concur, except Weltner, J., not participating.

*408Decided September 27, 1990.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.